ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Public Warehousing Company K.S.C.          )      ASBCA No. 57510
                                           )
Under Contract No. SP0300-03-D-3061        )

APPEARANCES FOR THE APPELLANT:                    Michael R. Charness, Esq.
                                                  Adrianne Goins, Esq.
                                                  Elizabeth Krabill Mcintyre, Esq.
                                                  Ryan D. Stalnaker, Esq.
                                                   Vinson & Elkins L.L.P.
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  John F. Basiak, Jr., Esq.
                                                  Keith J. Feigenbaum, Esq.
                                                  Kari L. Scheck, Esq.
                                                   Trial Attorneys
                                                   DLA Troop Support
                                                   Philadelphia, PA

                             ORDER OF DISMISSAL

       Appellant has filed an unopposed motion to dismiss with prejudice. Accordingly,
the appeal is dismissed with prejudice.

      Dated: 13 June 2017

                                                                 CONNELL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 57510, Appeal of Public
Warehousing Company K.S.C., rendered in conformance with the Board's Charter.

      Dated:

                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals